Case 2:20-cv-00115-DWL Document1 Filed 01/15/20 Page 1of1

ansnneesticcie.

 

sect merece

LALED LODGED ¢
RECEIVED ___. COPY
Nicol A Ybarra fe’
21939 W Hadley St JAN 1 5 2020
BuckeyeAZ 85326 icT COUR
CLERK U S DISTR
(602) 710-3995 | pISTRICT OF ARIZ FON ‘

 

IN UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Nicol A Ybarra,

 

Plaintiff, CASE NUMBER: cv20-0011 5-PHX-DWL
v.
Intensive Treatment Systems, COMPLAINT
Defendant(s).
Jurisdiction

This court has jurisdiction over this matter pursuant to Violation of protected statue and Law §§ .
The plaintiff is a resident of Buckeye, Maricopa County, AZ and a citizen of the United States. The
defendant, , is a resident of Phoenix, AZ and a citizen of the United States. The cause of action arose in

the Phoenix division.

Complaint

I was denied access to healthcare because of my race and gender

Demand

Cumulative and punitive Damages: $0 I am not sure of the liability of the damages caused

Date: AAS \ w \ Day ok Wa necs
Signature of Pro Se Plait
Nicol A Ybarra

21939 W Hadley St

Buckeye, AZ 85326

(602) 710-3995

 
